Woodworth, J.
Winton v. Saidler is not law. It is now several years since that case has been acted upon; and in Powell v. Powers it was directly overruled.
Sutherland, J.
Under the latter decisions, a witness, whose name appears upon negotiable paper, may be received to prove usury in its inception.
Savage, Ch. J.
Winton v. Saidler has been repeatedly overruled, and can no longer be considered as law.
Lansing agreed, that if that case was not law, there must be a new trial; and,

Per totam Curiam.

New trial granted.